UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM10-Q ————— (Mark One) þQuarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended: March 31, 2011 ¨Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification Number) 10003 Woodloch Forest Drive, The Woodlands, TX (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Noþ On May 12, 2011, there were 22,687,727 shares outstanding of the Registrant’s common stock. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three Months Ended March 31, 2011 INDEX PART I.FINANCIAL INFORMATION Item 1.
